Citation Nr: 1437316	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to April 8, 2014, and 10 percent thereafter. 

2.  Entitlement to service connection for a low back disability.    


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for tinnitus and bilateral hearing loss and assigned 10 percent and non-compensable (zero percent) disability ratings, respectively, effective November 12, 2009; and from a July 2010 rating decision that denied service connection for a low back disability. 

In a July 2014 rating decision, the Appeals Management Center assigned a 10 percent disability rating for bilateral hearing loss for the period beginning April 8, 2014.

In February 2014, the Board denied entitlement to an increased initial rating for tinnitus and remanded the bilateral hearing loss and low back claims for further development.  

Statements submitted by the Veteran raise the issue of entitlement to service connection for a psychiatric disability (depression) as secondary to hearing loss.  This issue is referred to the RO for adjudication.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 8, 2014, the Veteran's service-connected bilateral hearing loss was manifested by average pure tone threshold of 32.5 decibels with speech discrimination of 76 percent in the right ear, and by an average pure tone threshold of 45 decibels with speech discrimination of 90 percent in the left ear.  

2.  Since July 1, 2013, the Veteran's service-connected bilateral hearing loss has been manifested by Level XI hearing loss in the left ear and Level II hearing loss in the right.


CONCLUSIONS OF LAW

1.  Prior to April 8, 2014, the criteria for entitlement to an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2013).

2.  The criteria for an initial disability rating of 10 percent for service-connected bilateral hearing loss have been met since July 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The appeal arises from an initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 476, 490 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) (West 2002) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2013).  

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, personnel records, VA treatment records and examination reports, buddy statements, and statements from the Veteran have been obtained and associated with the claims file.  

Additionally, the Veteran was afforded VA examinations in May 2010 and April 2014 in relation to his bilateral hearing loss claim.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As noted below, the VA examiners did describe the functional effects of the hearing loss as reported by the Veteran.  There is no argument or indication that the examinations were inadequate. 

In February 2014, the Board denied entitlement to an increased initial rating for tinnitus and remanded the bilateral hearing loss and low back claims for further development.  The Veteran was afforded an adequate audiological VA examination. With respect to the claim of increased rating for bilateral hearing loss, the Board finds the remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  



For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II. Disability Ratings-Hearing Loss

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2013).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  

Rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes eleven auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  The results of such testing are charted on Table VI and VII. See 38 C.F.R. § 4.85.

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Each ear will be evaluated separately. 

Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b). 

III. Analysis

The Veteran was afforded a VA examination in May 2010 for the purposes of establishing service connection for bilateral hearing loss.  A January 2012 VA Addendum noted that incorrect audiometric scores were initially reported on the May 2010 examination report.  At the May 2010 examination, the Veteran indicated that hearing loss was causing social communication difficulties with family and friends.  

The January 2012 addendum contained the correct readings.  The pure tone thresholds, in decibels, were reported as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
35
35
35
LEFT
50
50
35
35

Average pure tone threshold were 32.5dB in the right ear and 45dB in the left ear.  The speech discrimination scores were 76 percent in the right ear and 90 percent in the left ear.

On VA treatment on July 1, 2013, the Veteran reported noticed difficulty hearing people on the telephone about 7 to 8 years ago; with worsening hearing and constant tinnitus since then.  He had a speech reception threshold of 40 dB, and word recognition score of 98 percent in the right ear; and 65 dB and 24 percent word recognitions in the left ear.  There had been no change in hearing in the left ear since the last evaluation in 2011, but there had been a mild decrease in hearing sensitivity in the right ear.

The Veteran was afforded another VA audiological examination April 2014.  The Veteran reported that his hearing loss caused family fights and caused a sense of worthlessness and depression.  He had to listen to the television so loud that it bothered others.

Pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
40
50
45
40
LEFT
65
60
55
55

Pure tone average was 43.75dB in the right ear and 58.75dB in the left ear.  Speech discrimination scores were recorded as 84 percent in the right ear and 14 percent in the left ear.  

In April 2014, several members of the Veteran's church wrote that he had severe hearing loss that had gotten worse over the years.  His wife reported that he had severe hearing loss that it was difficult communicating with the Veteran and caused arguments.

Prior to April 8, 2014

Applying the results from the May 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level III in one ear and also at Level II in the other, a 0 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  The Veteran's disability, however, did not meet the requirements of 38 C.F.R. § 4.86.  Pure tone thresholds were not all at 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.

The July 1, 2013 VA evaluation; however, includes findings consistent with those shown on the April 8, 2014 examination and that the criteria for a 10 percent rating were met as of the earlier date.  Accordingly, a 10 percent rating is granted from July 1, 2013.

Rating in excess of 10 percent since July 1, 2013

The evidence does not show that an evaluation in excess of 10 percent is warranted for the period beginning April 8, 2014.  

The results of the April 8, 2014 VA examination corresponds to Level II hearing for the right ear and Level XI in the left ear on Table VI, which in turn corresponds to a 10 percent rating on Table VII.  Thus, for the period beginning April 8, 2014, the currently assigned 10 percent disability evaluation for bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85.

The Board has also considered whether an evaluation in excess of 10 percent for hearing loss is warranted under 38 C.F.R. § 4.86.  The findings show that the Veteran has an exceptional pattern of hearing loss in the left ear.  The findings for the left ear correspond to Level IV on Table VIA.  Level IV hearing loss in the left ear and a Level II in the right ear correspond to a noncompensable rating on Table VII.  Thus, a higher rating in not warranted under 38 C.F.R. § 4.86.  

IV. Extraschedular & TDIU

Extraschedular

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

At the April 8, 2014 VA examination, the Veteran reported that his bilateral hearing loss caused family fights, a sense of worthlessness, and depression.  These symptoms are not specifically listed in the rating schedule and his disability picture and the impairment caused therefrom, are not fully contemplated by the rating schedule.  

The Board also finds, however, that there are no indicia of an exceptional or unusual disability picture such as frequent periods of hospitalization or marked interference with employment.  There are no indications in the treatment records of marked periods of hospitalization.  

Further, the Veteran did not report losing and significant time from work.  He reported on VA examination in May 2010 that he stopped working as a bank courier in 2003 due to difficulties with this back.  There is no indication in the record that his ability to perform his job had been significantly impaired by the reported symptomatology associated with his bilateral hearing loss.  Therefore, a referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d, at 1366.


Total Disability Individual Unemployability (TDIU) 

In addition, the Board notes that a total rating based on individual unemployability (TDIU) is an element of all initial ratings; and is raised if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran reported no specific impact on occupational activities and as noted above, he reported on VA examination in May 2010 that he stopped working as a bank courier in 2003 due to issues related to his back disability.  The record does not reflect that the Veteran's bilateral hearing loss prevents or impedes his ability to work, and the Veteran has not alleged as much.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.

The preponderance of the evidence is against the Veteran's claim and the claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §4.3, 4.85, 4.86, Diagnostic Code 6100.


ORDER

For the period prior to Jul 1, 2013, entitlement to an initial compensable rating for bilateral hearing loss is denied. 

An initial rating of 10 percent for bilateral hearing loss is granted, effective July 1, 2013.  


REMAND

The Board remanded the matter in February 2014 to obtain clarification as to whether the Veteran's reports of low back symptoms in service at least as likely as not indicate that the current back disability had its onset in service.  

In an April 2014 Addendum, the VA examiner again cited to the objective evidence which included buddy statements and Social Security Disability records.  He determined the objective evidence suggested the Veteran's back disability had its onset many years following service.  The Board finds, however, that he did not specifically address the Veteran's reports of low back symptoms in service.  He also did not provide a reason for rejecting the Veteran's reports.  Hence, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner other than the examiner who provided the May 2010 spinal examination for the purposes of obtaining an addendum opinion concerning the likely etiology of the Veteran's low back disability. 

If it is determined that another examination is needed, one should be scheduled.  

The examiner must state whether the Veteran's reports on the May 2010 examination of low back symptoms in service at least as likely as not indicate that the current back disability had its onset in service.  If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

The examiner should provide reasons for all opinions.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  If the benefit remains denied, issue a supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


